Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/10/2022, with respect to the previous objection to claims 1 & 23 have been fully considered and are persuasive.  Applicant has amended claims 1 & 23 to obviate the issues.  The previous objections to claims 1 & 23 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/10/2022, with respect to the previous 112(b) rejections of claims 1 & 23 have been fully considered and are persuasive.  Applicant’s amendments in conjunction with the amendments below obviate the issues.  The previous 112(b) rejections of claims 1 & 23 have been withdrawn. 

In view of the amendments below, Examiner considers the application to be placed in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peng Zhou on 6/16/2022.

The application has been amended as follows: 

Amendment to the claims
Please amend the claim(s) as follows:

For Claim 1:
on lines 8-12, amend the following passage to:
“wherein one area of the plurality of areas of said one area of the plurality of areas positioned in the cleaning station which serves as a cleaning station tank;”
on line 17, amend to “rotary axis and for closing”

For Claim 5:
on line 2, amend to “a left side and a right side of the cleaning tank when viewing 

For Claim 6:
on line 2, amend to “a left side and a right side of the cleaning tank when viewing 

For Claim 23:
on lines 8-12, amend the following passage to:
“wherein one area of the plurality of areas of said one area of the plurality of areas positioned in the cleaning station which serves as a cleaning station tank;”
on line 17, amend to “rotary axis and for closing”

For Claim 25:
on line 2, amend to “a left side and a right side of the cleaning tank when viewing 

Allowed claims
Claims 1-2, 5-6, 11-12, 15-16, 23 & 25 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed cleaning machine of claims 1 & 23, and more particularly, the shutter/shutter moving device arrangement as claimed.  Examiner considers the best prior art of record to be Haremaki et al. (US 20170343084, “Haremaki”) in view of Haremaki et al. (US 20120080060, “Haremaki ‘60”).
Haremaki teaches a cleaning device (see Figures 1-2, index table 13, tilting device 14, driving mechanism 14a, power transmission mechanisms 14b, placement tables 15, partition plate 17, shutter 18, turret 20, separation wall 23, rotation supports 25, pivot shaft 26, shutter 28.  refer to two halves of chambers divided by partition plate 17/shutter 18/separation wall 23.  see [0016]-[0017]).  Examiner had modified Haremaki with Haremaki ’60 regarding the cleaning tank and shutter (see Haremaki ‘060’s Figures 3, 5, 9a, turret head 4, cleaning bath 7, drain port 7a, carrying-in-and-out port 7b, turn unit 8, pallet 10, shutter 71, cleaning tool T.  [0007], [0102], [0106], [0119], [0134]).  Modified Haremaki does not teach the particulars of the shutter’s extended/retracted directions being perpendicular to the rotary axis and back surface in conjunction with the shutter moving device structure (e.g. driving cylinder piston rod and guide shaft, etc.).  
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-2, 5-6, 11-12, 15-16, 23 & 25 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718